Citation Nr: 0433755	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to April 
1975.  

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which granted service 
connection for major depressive disorder and assigned a 30 
percent disability rating effective February 9, 1999.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

In July 2003, additional records were submitted to the RO and 
were subsequently forwarded to the Board later that month.  
The records contained highlights of VA progress notes, dated 
from January through July 2002, and results of private 
psychiatric evaluations conducted in June 2003.  Typically, 
additional evidence received by the Board must be received 
within 90 days following the certification of the appeal from 
the RO to the Board.  See, 38 C.F.R. § 20.1304 (2003).  In 
this case, the evidence was received more than 90 days 
following certification of the appeal to the Board.  
Nevertheless, the Board finds that such delay was caused by 
the RO's failure to timely forward the appellate record to 
the Board, and as a result, the Board is not precluded from 
considering such additional evidence.  Moreover, in light of 
the Board's favorable treatment of such additional evidence, 
the Board finds that the veteran is not prejudiced by the 
Board's initial consideration of the evidence.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The medical evidence tends to show that the veteran's 
major depressive disorder is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and the inability to establish and 
maintain effective relationships.  

4.  The veteran's service-connected major depressive disorder 
is not manifested by total social impairment, gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, but no higher, 
for a major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9434 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000.  This new law redefines VA's 
obligations insofar as properly notifying and assisting 
veterans in developing their claims.  In response to notice 
of VA's decision to grant the veteran's claim for service 
connection for major depressive disorder (a claim for which 
VA had already given notice required by 38 U.S.C.A. 
§ 5103(a)) and to assign this disability a 30 percent rating, 
he filed a notice of disagreement that raised a new issue.  
In accordance with the provisions of 38 U.S.C.A. § 7105(d), 
VA took proper action and issued a statement of the case.  
However, 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOGCPREC 8-2003 (Dec. 
22, 2003).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all identified medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA provided the veteran with a medical 
examination.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  


I.  Factual background.

The record indicates that the veteran entered active duty in 
June 1974.  The veteran was admitted to a military hospital 
on October 29, 1974, with a diagnosis of low back pain and 
neurological deficits.  He was transferred to neurosurgery 
service on November 1, 1974 for evaluation.  It was noted 
that the veteran was initially seen complaining of a low back 
pain, which apparently began during basic training 5 months 
ago.  The veteran denied any severe psychiatric problems, but 
did claim a history of a recent anxiety, tremulousness and 
palpation along with hypnologic phenomena.  No history of 
previous emotional difficulties requiring psychiatric 
intervention were noted.  Following an evaluation, the 
veteran was diagnosed with immature personality, chronic, 
moderate, unchanged, manifested by inadequate adult responses 
to the military setting, and subsequent regression to 
mechanisms demonstrating his dependency needs and unmet 
gratifications and marked psychosomatic components to his low 
back pain.  The veteran was returned to duty with medication 
for anxiety and low back pain.  It was determined that, 
because of his chracterologic problem and probable secondary 
gain from his low back pain preventing any further productive 
work out of his experience with the Army, it was recommended 
that the veteran be given an Administrative Discharge.  

On the occasion of his initial VA examination in June 1975, 
the veteran was diagnosed with conversion reaction manifested 
by backache and pains on the left leg.  

By a rating action of February 1976, service connection was 
established for myositis of the lumbar spine, with clinical 
radiculopathy; a 20 percent rating was assigned, effective 
April 4, 1975.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from 1977 through 1996, reflect 
ongoing treatment for several disabilities, including a low 
back disorder and a psychiatric disorder, variously diagnosed 
as depressive neurosis, hysterical neurosis, and major 
depression.  In a medical statement from Jesus Infanzon-
Ochoteco, M.D., dated in October 1978, he noted that the 
veteran carried a current diagnosis of depressive neurosis, 
moderately severe.  Dr. Ochoteco reported that the veteran 
received severe lesions on his back while on active duty, was 
honorably discharged due to his condition, and he had been 
unable to find employment; his employers had to lay him off 
because of his absences.  Dr. Ochoteco concluded that the 
veteran's current mental condition was directly due to his 
physical limitation.  Following a VA examination by a board 
of psychiatrists in August 1980, the veteran was diagnosed 
with a hysterical neurosis, conversion type with depression, 
and borderline personality disorder.  The veteran was 
admitted at a VA hospital in December 1981, with complaints 
of insomnia, crying spells, restlessness, and suicidal 
ideations; at the time of his discharge, in January 1982, the 
veteran was given a diagnosis of major depression.  Similar 
complaints and diagnosis was reported on a VA hospital report 
dated in October 1982.  

In a private medical statement, dated in December 1984, Luis 
Raul Alfaro, M.D., reported that the veteran's emotional 
condition had been wrongly diagnosed during active service, 
and that his present mental condition was a maturation of the 
original one.  Following a VA psychiatric examination in 
January 1985, the veteran was diagnosed with atypical anxiety 
disorder, marked, severe.  

In October 1987, the veteran was admitted to a VA hospital 
with complaints of anxiety, psychomotor retardation, 
anguished facial expression, depressed mood and suicidal 
remunerations.  During hospitalization, the veteran received 
occupational therapy and recreational therapy.  The discharge 
diagnoses were major depression with psychotic features and 
low back pain.  VA outpatient treatment reports, dated from 
1993 through 1996, reflect ongoing treatment for a 
psychiatric disorder, diagnosed as major depression, 
schizophrenia, and depressive disorder; they also reflect 
treatment for a chronic low back syndrome.  

Received in July 1997 were medical records from the Social 
Security Administration, indicating that the veteran was 
awarded disability benefits due to undifferentiated 
schizophrenia; it was noted that his disability began in 
March 1978.  

Received in May 2000 was a psychiatric expert witness report 
from Dr. Guillermo J. Hoyos, reflecting an evaluation and 
analysis of the veteran's medical records and mental 
condition from November 1999 through April 2000.  The veteran 
indicated that he felt anxious, desperate and frustrated.  He 
stated that he has lost everything on account of his illness, 
including his marriage; he indicated that he felt useless.  
The veteran reported suicidal attempts in the past, and 
current suicidal thoughts.  He also reported having problems 
with sleep disturbance, partially due to intense pain and 
numbness in his legs.  It was noted that the veteran was 
currently living with his parents; he noted that the 
relationship with his wife was fair, but not so with his ex-
wife.  He avoided all contact with groups, because he is 
easily angered.  He indicated that he did not tolerate being 
around other people or crowds, because he tends to become 
anxious.  

On mental status examination, it was observed that the 
veteran had difficulty sitting and relaxing.  He was alert 
and cooperative, and related to the examiner in a fair 
manner.  He looked apprehensive, anxious and depressed; he 
also became frustrated when he narrated his life events.  He 
was casually dressed.  He was fully oriented.  He had 
problems with immediate and recent memory; he also had 
problems with concentration, which produced anger.  Mini-
mental state examination was satisfactory, except for some 
degree of memory problems.  Attention was fair.  Language and 
speech was coherent and well coordinated.  Thought processes 
were also well coordinated.  Affect was depressed and mood 
was anxious.  He complained of ideas of reference.  Most 
prominent thoughts were depressive processes to the point 
that he felt like committing suicide.  There were no real 
hallucinations or psychotic processes.  Judgment was fair for 
activities of everyday life.  The pertinent diagnoses were 
schizophrenia, by history; schizoaffective disorder, by 
history; and major depression, chronic.  The examiner 
assigned a Global Adaptive Functioning score of 40 to 50.  

The examiner concluded that the due to organic persistent 
symptoms related to his back, the veteran developed anxiety 
and depressive feelings at times, ideas of persecution and 
auditory hallucinations; he noted that these symptoms pointed 
toward a major depression, chronic, with psychotic features.  
The examiner observed that there was evidence showing that 
the veteran's interpersonal relationships changed totally 
when he came back from the army.  The examiner stated that 
the veteran's emotional condition originated as a result of 
organic trauma incurred while in service and the sequel after 
discharge, which included the emotional condition.  

The veteran was afforded a VA examination in April 2002, at 
which time he indicated that he had been feeling sad, 
depressed, irritable, with loss of interest in daily living 
activities, loss of energy, insomnia, inability to feel 
pleasure in daily task, with loss of interest in sex, 
inability to concentrate, feelings of worthlessness, anxiety, 
tension, and restlessness.  On mental status examination, he 
was described as being well developed and well nourished.  He 
was appropriately dressed with adequate hygiene, cooperative, 
and using crutches.  He was spontaneous, and established eye 
contact with the examiner.  He was alert, fully aware of the 
interview situation, and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  There 
were no tics, no tremors, and no abnormal involuntary 
movements.  His thought process was coherent and logical.  
There was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions, and 
no evidence of hallucinations.  He had no phobia, no 
obsessions, and no suicidal ideas.  In the content of 
thought, there were feelings of worthlessness.  His mood was 
depressed and his affect was constricted and appropriate.  He 
was oriented in person, place, and time.  His memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was normal.  His judgment was good.  His 
insight was adequate.  

The pertinent diagnosis was major depressive disorder, 
recurrent, severe and chronic, without psychotic features; 
the current GAF score was 50.  The examiner explained that 
the veteran had serious symptoms and serious impairment in 
social and occupational functioning, which meets DSM-IV 
definition in a GAF of 50.  The examiner concluded that the 
veteran's mental condition met the DSM-IV criteria to 
establish a diagnosis of major depressive disorder, 
recurrent, severe, without psychotic features, precipitated 
by the persistent physical disabilities produced by his 
service-connected spinal disc condition that were limiting 
the veteran's capacity to engage in productive work, and 
interfered with his quality of life since about 24 years ago.  

Received in August 2002 were VA progress notes, dated from 
July 2000 through July 2002, which show that the veteran 
continued to receive clinical attention and treatment for 
chronic low back pain, as well as anxiety and depression.  
Subsequently received VA progress notes, dated from September 
2002 through December 2002, reflect treatment solely for 
symptoms associated with the veteran's chronic back disorder.  

Received in July 2003 were records from Dr. Guillermo J. 
Hoyos, which included a medical certificate and evaluation 
review, dated from January 2002 through May 2003.  Among 
these reports was the result of the VA psychiatric 
examination conducted in April 2002.  These records indicate 
that the veteran was interviewed in May 2003, at which time 
he stated that he has remained more or less the same.  He 
reported experiencing several panic attacks; he reported a 
recent panic attack with ideas of reference.  He indicated 
that he does not socialize, and referred to feeling more 
secure at home.  Examination revealed some deficiency of 
recent and immediate memory.  Concentration was deficient.  
Thought content was characterized by anxiety, depressive and 
somatic processes.  Judgment was conserved; he had some 
insight into his condition.  The diagnoses were 
schizophrenia, by history; schizoaffective disorder by 
history, and major depression, severe, chronic, recurring, 
nonpsychotic at present.  The veteran was assigned a GAF 
score of 50; the examiner stated that the veteran's condition 
was long-term and chronically disabling for the rest of his 
life, requiring permanent medical and psychiatric treatment.  


II.  Legal analysis.

Generally, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  

Major depressive disorders are evaluated under the provisions 
set forth at 38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).  
Pursuant to those criteria, a 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2004).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

After careful review of the evidentiary record, the Board 
finds that the record supports the veteran's statements to 
the effect that he suffers from continuous, severe depression 
requiring medication, and that the depression impairs him 
both socially and industrially.  Significantly, the medical 
evidence of record also reflects occasional suicidal 
ideations, anxiety and social withdrawal.  Moreover, the most 
recent VA examination in April 2002 described the veteran's 
condition as recurrent, severe and chronic; and, he was 
assigned a GAF score of 50, which reflects a serious 
impairment in social and occupational functioning.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that his service-connected depressive disorder is manifested 
by deficient thinking and mood, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, and social isolation rendering him 
unable to establish and maintain effective relationships.  As 
such, the Board finds that the evidence supports the award of 
a 70 percent disability evaluation for the service-connected 
major depressive disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2004).  

However, the Board finds that a disability rating in excess 
of 70 percent is not warranted as this time.  Specifically, 
the veteran's service-connected major depressive disorder is 
not shown to be productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In making its determination, the Board has considered 38 
U.S.C.A. § 5107(b).  Section 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, after reviewing the evidence 
of record, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 70 percent for the service-connected major 
depressive disorder.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's depression alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  In this regard, the Board notes that in 
a February 2003 rating decision, the veteran was granted a 
total rating bases on individual unemployability due to his 
service-connected back disability and major depressive 
disorder.  Specifically, the Board finds that, although the 
medical evidence shows the veteran's depression is productive 
of an inability to keep a job, such factor has been 
considered in the current award of a 70 percent rating for 
depression in this decision.  In essence, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.  

Moreover, after reviewing the evidence of record presented in 
this case, the Board finds that the veteran's service-
connected major depressive disorder has not been shown to be 
more or less than 70 percent disabling during any period when 
service connection has been in effect.  See Fenderson, supra.  


ORDER

An initial disability rating of 70 percent for major 
depressive disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



